Citation Nr: 1643600	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  09-12 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disability, including as secondary to a service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to June 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Cleveland, Ohio RO.  In May 2009 a Decision Review Officer hearing was held at the RO, and in October 2011 a Travel Board hearing was held before the undersigned; transcripts of both hearings are in the record.  In March 2012, the Board remanded the matters for additional development.

In a March 2016 letter, the Veteran was notified that his attorney representative David L. Huffman, Jr., had been decertified from representation of claimants before VA, and was offered opportunity to appoint another representative.  He has not appointed another representative, and did not respond otherwise, and is assumed to be proceeding pro se.  


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; sensorineural hearing loss (SNHL) was not manifested within one year following the Veteran's separation from service; and his current hearing loss is not shown to be related to his service.

2.  Tinnitus is not shown to have been manifested during service or within one year the Veteran's separation from service, and is not otherwise shown to be etiologically related to his service. 

3.  A chronic acquired psychiatric disability was not manifested in service; a psychosis was not manifested within one year following the Veteran's separation from service; and any current psychiatric disability is not shown to be related to his service or to have been caused or aggravated by his service-connected hypertension and/or erectile dysfunction. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  Service connection for a psychiatric disability, including as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a December 2006 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

During the October 2011 Travel Board hearing the undersigned advised the appellant of what is needed to substantiate the claims (evidence of a nexus between the claimed disabilities and his service and/or a service-connected disability(ies); his testimony reflects that he is aware of what is necessary to substantiate the claims.

The Veteran's service treatment records (STRs) are associated with his record, and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in September 2007 and April 2016.  As will be discussed in greater detail below, the Board finds the examinations and opinion reports to (cumulatively) be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence pertinent to these matters that remains outstanding.  VA's duty to assist is met.  
Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include SNHL and tinnitus (both as organic diseases of the nervous system), and psychoses), may service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for SNHL, tinnitus, and psychosis).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Bilateral hearing loss and tinnitus

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of postservice evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a hearing disability must show, as is required in any claim of service connection, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Veteran contends that his bilateral hearing loss and tinnitus resulted from exposure to hazardous levels of noise during service.  His DD 214s reflect that his MOS was track vehicle mechanic and then aircraft turbine engine repairman.  Given his occupational specialties and his accounts of exposure to noise in service, it may reasonably be conceded that he was exposed to hazardous levels of noise in service.

On January 1965 service entrance examination, all audiometric findings were within normal limits (-10 to 15 decibels at all frequencies).  On May 1968 service separation examination audiometry, all audiometric findings were within normal limits (0 to 10 at all frequencies); in a contemporaneous report of medical history, he denied any history of hearing loss.

On July 1968 VA examination, hearing loss was not noted or reported.  On June 1973 VA examination, hearing loss was again not noted.

On September 2007 VA audiological examination, the examiner noted that on January 1965 service entrance examination and on May 1968 service separation examination, pure-tone audiometry showed normal hearing bilaterally.  The Veteran reported that he was exposed to noise from tank engines and tank guns, helicopters, and the firing of the M1 and 45 caliber pistol during service.  He reported post-service occupational noise exposure from operating a punch press in a steel mill for approximately 14 years without the use of hearing protection.  He reported that he performed lawn mowing services for approximately 26 years without the use of hearing protection.  He reported recreational noise exposure from firing a 12 gauge shotgun.  He reported that his father had impaired hearing of unknown etiology from his mid-60s, and that he first became aware of his own hearing loss in approximately 2004; he had had an ear infection in the left ear approximately 6 to 8 months prior to the examination.  Regarding tinnitus, he reported ringing (in the right ear only, and lasting a maximum of 5 minutes) approximately 2 times per month; the onset was in the mid-1990s, with no change in frequency or intensity and no adverse effect on his life.  Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
15
20
30
35
65
Left
20
20
25
35
35

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left.  The diagnoses were mild SNHL in the right ear and mild conductive loss in the left ear.  The examiner opined that it is less likely as not that the Veteran's hearing loss in either ear is a result of any activity during military service.  The examiner noted the Veteran's report that he was first aware of his hearing loss in 2004 and he was separated from service in 1968, and his exposure to considerable hazardous noise after separation from service.  The examiner opined that the air conduction pattern in the left ear is not a characteristic of a noise induced hearing loss and is consistent with the ear infection that the Veteran reported 6 to 8 months earlier.  The examiner opined that it is less likely as not that the Veteran's tinnitus is a result of any activity during military service, because the onset was in the mid-1990s and he was separated from service in 1968, and he was exposed to hazardous noise after separation from service.

At the May 2009 Decision Review Officer hearing, the Veteran testified that he worked around jet engines for approximately 13 months during his service, without the use of hearing protection.  He testified that he experienced hearing loss and tinnitus at that time, which he thought would fade as he got older.  He testified that right after his military service (from 1969 to 1975) he worked as a metal press operator, and did not wear ear protection then; he contended that that his post-service occupational noise exposure worsened his hearing loss and tinnitus.  He testified that he did a lot of trap shooting with ear protection, and testified that he was not currently receiving treatment for hearing loss 

At the October 2011 Board hearing, the Veteran testified that his military occupational specialties involved working on jet engines, big diesel engines, heavy trucks, and other heavy equipment, and that he wore hearing protection only some of the time, as there were often occasions when he did not have a chance to obtain his hearing protection equipment before quickly reporting to the flight line.  He testified that there were many times, particularly later in his service when he worked with jet engines on the flight line, and when he got off duty experienced ringing in the ears for 30 to 45 minutes.  He testified that after service he worked for General Tire and Rubber Company; he was issued hearing protection to wear while working on the machines, and company policy required him to wear the hearing protection.  He testified that he noticed his hearing had been damaged within 6 months to one year after service and he sought VA treatment in either Waco or Temple, Texas; he testified that he went to the VA clinic on several occasions and was placed in a sound booth for audiological testing.  He testified that he next sought treatment for hearing loss and tinnitus in the early 1990s from non-VA Drs. Dowell and Chae, before resuming treatment with VA in 2004.  The Veteran contended that the September 2007 VA examination was inadequate, as it was not based on a complete medical history (due to outstanding treatment records) and did not take into account his contentions that, while he consistently wore hearing protection in his postservice occupations, he often did not wear hearing protection when exposed to acoustic trauma in service.

In May 2012, the AOJ issued the Veteran a letter requesting the names of private providers who had treated or evaluated his hearing loss and/or tinnitus, and authorization and release forms to allow for the records of such treatment to be obtained.  He did not respond.

In a June 2012 response to a records request, the Central Texas Veterans Health Care System stated that the Veteran was not found in the system at the Central Texas VA Medical Center; no records for this Veteran were found.

On April 2016 VA examination, the Veteran reported the onset of recurrent tinnitus in approximately 1980 while working in a noisy factory; the tinnitus was described as a bilateral ringing sound occurring once or twice monthly with each episode lasting from 8 minutes to 10 hours.  He reported having temporary tinnitus in the Army while working on tanks as a mechanic.  Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
20
20
40
50
80
Left
10
20
25
45
55

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 94 percent in the left.  The diagnosis was bilateral SNHL.  The examiner opined that the Veteran's bilateral hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner explained that comparison of hearing tests administered in January 1965 (on entry to service) and May 1968 (on separation from service) revealed there was normal hearing in both ears on each occasion.  The examiner opined that the Veteran's tinnitus was less likely than not (less than 50% probability) caused by or a result of military noise exposure.  The examiner explained that the onset of the Veteran's current tinnitus was in approximately 1980 while he was working in a noisy factory without mandatory wearing of hearing protection, and he was separated from the Army in 1968.

Postservice treatment records do not include any further opinions regarding the etiology of the Veteran's hearing loss and tinnitus.

It is not in dispute that the Veteran has a current bilateral hearing loss disability (as defined in 3.385) and that he also has tinnitus.  Hearing loss disability was found on VA examination, and the diagnosis of tinnitus is established essentially by self-reports by the person experiencing it.  What remains for consideration is whether or not the current bilateral hearing loss and tinnitus are etiologically related to his service.  That is a medical question.  The only competent (medical) evidence in the matter consists of the reports of the VA examinations and opinions cited above.  The Board finds the 2007 and 2016 VA examinations and opinions to (cumulatively) be entitled to great probative weight, as the examiners reviewed the Veteran's medical history and included adequate rationale for the conclusions reached, citing to accurate factual data and identifying other likely (and nonservice-related) etiologies for the claimed disabilities.  The Veteran has not submitted any medical opinion in support of his claims.  Because he is a layperson, his own opinion is not competent evidence in the matter.

As SNHL and tinnitus are not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.  

The Board has also considered whether service connection for hearing loss and tinnitus based on continuity of symptomatology is warranted, but found that continuity of symptomatology is not demonstrated by evidence in the record.  The Veteran specifically denied having hearing loss on May 1968 service separation examination.  He did not report a hearing loss on 1968 and 1973 VA compensation and pension examinations.  The Board finds the Veteran's statements denying hearing loss, made in the context of contemporaneous clinical evaluations in May and July 1968 and June 1973, merit greater probative value in this matter than his more recent self-serving statements made for compensation purposes years after the fact.  His statements regarding the onset of hearing loss and tinnitus have been inconsistent, and are deemed unreliable.   Therefore, the Board finds that service connection for bilateral hearing loss and/or tinnitus on the basis of continuity of symptomatology is not warranted.

The evidence shows that the Veteran did not have a hearing loss disability or tinnitus in service, and that hearing loss and tinnitus were not manifested to a compensable degree within a year following his discharge from service.  The preponderance of the evidence is against a finding that his current bilateral hearing loss and tinnitus are/or may be related to his service, to include as due to exposure to noise therein.  Accordingly, service connection for bilateral hearing loss and tinnitus must be denied.

Psychiatric disability

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect prior to and from October 10, 2006).  
Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran claims that his psychiatric disability is related (secondary) to his service-connected hypertension and/or erectile dysfunction.  His STRs are silent for complaints, findings, treatment, or diagnosis of a psychiatric disability.  On May 1968 service discharge examination, psychiatric clinical evaluation was normal; in a contemporaneous report of medical history, he denied any history of frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

On July 1968 VA examination, the examiner noted that the Veteran seemed quite nervous; the diagnoses included anxiety reaction, minimal.  Thereafter, the record is silent regarding psychiatric disability until 2005.  On December 2005 VA treatment, the Veteran complained of "quiveriness" and feeling depressed since losing his job; the assessments included possible anxiety.  On January 2006 VA treatment, he reported that he had been treated for "nerves" with anti-anxiety medication for 1.5 years, until he stopped taking it 5 months earlier.  He reported that he had been laid off from his job in January 2005 and experienced decreased motivation, low energy, and numbing with food.  The assessment was anxiety not otherwise specified.

On September 2007 VA examination, the Veteran reported that he was divorced from his only marriage in 1995; his wife left him after 23 years for another relationship, which left him experiencing intense anxiety and panic attacks.  He reported that his psychiatric conditions intensified in 2003 when he was under considerable stress after his employer of 25 years began to experience financial difficulties; the employer was bought by another company and he had to report to new management, and was laid off shortly thereafter, in 2004.  He reported that since 1995 he had been dealing with anxiety and depression which were precipitated by his divorce, and precipitated again in 2003 by his employer increasing pressure on him due to their financial problems.  The examiner noted January and February 2006 progress notes indicating a diagnosis of anxiety disorder not otherwise specified, after a referral for psychiatric evaluation of anxiety and depression following loss of the Veteran's job; at that time, he reported vague symptoms of anxiety associated with stressful events at work and on retirement.  He reported recent difficulty fixing things that he used to be able to fix with ease and completing activities or daily routines; he needed reminder notes to take medications and remember what he had read.

Following mental status examination, the diagnosis was panic disorder without agoraphobia.  The examiner opined that the data argued in favor of a diagnosis of panic disorder that is unrelated to the Veteran's service-connected hypertension; rather, his anxiety and panic disorder are secondary to his wife having left him and the stress related to the loss of his job.  The examiner opined that the Veteran clearly meets DSM-IV diagnostic criteria for a diagnosis of panic disorder.
 
At the October 2011 Board hearing, the Veteran testified that he first sought treatment for psychiatric complaints in the late 1990s or early 2000s.  He testified that, despite the 2007 VA examiner's opinions, his current psychiatric symptoms are not due to any domestic issues, particularly his divorce in 1995; he testified that he has not had any major family issues since his separation from service that have caused him any long-term psychiatric problems.  He testified that he has had to take medication to control his service-connected hypertension since 1968, causing erectile dysfunction, and it is all a "constant worry" to him.

On November 2011 private psychological evaluation, the Veteran stated that his high blood pressure had led to heart problems and impotency and he "put stress on [himself] with [his] heart problems".  He reported having feelings of depression and of being alone and chronic fatigue accompanied by a lack of energy.  Regarding anxiety, the Veteran stated that he thinks he is "a worry wart for nothing".  He reported service-connected high blood pressure accompanied by heart problems and impotency, as well as having diabetes, vision problems, being overweight and dizziness.  On mental status examination, he endorsed items consistent with symptoms of anxiety and depression.  Following mental status evaluation, the diagnoses included generalized anxiety disorder, depressive disorder not otherwise specified, and a breathing related sleep disorder (sleep apnea).  Axis IV stressors included problems with primary support group: disruption of family by divorce; problems related to the social environment: living alone; occupational problems: unemployed due to disabilities; and economic problems: income declined when laid off.  The examining psychologist opined that the Veteran had serious impairment in several areas of functioning, few friends, disabilities causing significant amount of stress and inability to find a job, and limited support system.  The examining psychologist did not offer any opinion regarding the etiology of the Veteran's psychiatric disability.

A May 2012 AOJ letter asked the Veteran to identify private providers who had treated or evaluated his psychiatric disability, and to authorize VA to secure records of such treatment.  He did not respond, and the Board assumes that no such records exist (or that any existing do not support his claim).

VA treatment records from September 2007 through April 2016 reflect treatment for psychiatric disability variously diagnosed as dysthymia, depression and persistent depressive disorder.

On April 2016 VA examination, it was noted that the VA mental health records date to January 2006, when the Veteran was first seen at age 59 and stated that a community provider had prescribed him anxiety medication approximately 1.5 years earlier (mid-2004), which he stated he took for about a year (until mid-2005).  At that time, he was described as reporting vague symptoms of anxiety associated with stressful events at work and on retirement, complicated by sleep apnea and recently diagnosed diabetes.  The examiner noted that from February 2006 to April 2016 (10 years), the Veteran was seen for 19 VA mental health visits, typically once every 6 to 11 months, and in all mental health documentation except a single note in November 2008, he was described as doing well with minimal anxiety or symptoms in remission.  The examiner noted that in November 2008, the Veteran reported having a couple of low periods and worrying more as he gets older, which he believed is a personality trait, and he believed that he worried about money since being laid off.  The examiner noted that in January 2006, the Veteran was prescribed an initial dosage of Wellbutrin which had been continued for 10 years without adjustment.  

On examination, the Veteran's self-reported symptoms and history were consistent with information from his clinical records.  He denied all symptoms of depression, describing himself as "very happy go lucky".  He described a past episode of depression following his divorce in the 1990s, when his wife left him for a new partner, which lasted "for quite a while".  He reported that "that was the only bad" period, during which he had suicidal thoughts, but he denied any history of attempts or any history of suicidal ideation after that depressive episode resolved.  Regarding anxiety symptoms, he stated that he always worried about money decisions, but he denied any history of frank panic symptoms or any episodes of intense anxiety in the previous 10 years.  Regarding health conditions, including hypertension and erectile dysfunction, with specific inquiry, he denied any persistent distress related to hypertension or erectile dysfunction.  The examiner noted there was no clinical documentation in 10 years of VA care that indicated the Veteran's verbalization of anxiety or depression related to his service-connected conditions of hypertension and erectile dysfunction.

Following mental status evaluation the diagnosis was unspecified anxiety disorder, in full remission.  The examiner opined that the Veteran did not currently meet the diagnostic criteria for an active psychiatric disorder; however, given that he had been taking an antidepressant medication for over 10 years, during which time his previous complaints of anxiety and depression had been minimal or fully resolved, it is at least as likely as not that he would have met DSM-IV criteria for anxiety disorder not otherwise specified at the time he began medication.  Regarding panic disorder and generalized anxiety disorder, the examiner opined that such diagnoses were made on previous examinations apparently based largely upon selective items endorsed in self-report inventories.  The examiner opined that the Veteran's history, as presented by him on examination and in past evaluations and clinical records, suggests that he had had periods of elevated anxiety and depressive symptoms reactive to psychosocial stressors (divorce approximately 1994/1995, employment changes leading to unwanted layoff December 2004 with associated financial concerns at the time of his first mental health documentation in January 2006).  The examiner opined that it is less likely as not that the Veteran's presently diagnosed unspecified anxiety disorder (currently in full remission) was due to or aggravated by his service-connected hypertension or erectile dysfunction.  The examiner noted that the Veteran denied a specific connection between his past anxiety and depressive symptoms and hypertension or erectile dysfunction, and that there was only a single instance of the Veteran verbalizing "worry" related to hypertension and/or erectile dysfunction, at the October 2011 Board hearing.  In contrast, throughout the clinical records and on current examination, he had consistently verbalized "worries about money" as his primary "worry".

A chronic acquired psychiatric disability was not noted in service or clinically noted postservice prior to 2005, and service connection for a psychiatric disability on the basis that such disability became manifest in service and persisted is not warranted.  As a psychosis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Board finds that the September 2007 and April 2016 VA examiners' reports concluding that the Veteran does not have a current psychiatric disability related to service or a service-connected disability (cumulatively) warrant substantial probative weight, as they incorporate findings and statements made by the Veteran throughout the pendency of this claim, and explain why the complaints and findings shown do not support a nexus between any diagnosed psychiatric disability and the Veteran's service or his service-connected hypertension and/or erectile dysfunction; and were based on detailed mental status evaluations and thorough reviews of the record.  The examiners opined that the Veteran's service-connected hypertension and erectile dysfunction did not cause or aggravate his psychiatric disability, and included rationale that pointed to factual data, including the Veteran's self-reports provided in clinical settings.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds those opinions persuasive.  Notably, the November 2011 private psychologist/examiner did not offer any opinion regarding the etiology of the Veteran's psychiatric disability.

The question of whether a disability such as hypertension and/or erectile dysfunction causes or aggravates another disability (here, a psychiatric disability) is a medical question in nature, beyond the scope of lay observation; it requires medical expertise.  Consequently, the Veteran's own opinion is not competent evidence in this matter.  See Jandreau, supra.  The preponderance of the evidence is against the claim of service connection for a variously diagnosed psychiatric disability, and the appeal in this matter must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a psychiatric disability, to include as secondary to a service-connected disability, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


